DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claims 1-10, 12, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kunis et al., (US 20060111700; hereinafter Kunis) in view of Plaza, (US 20040243011) and Harlev et al., (US 20090171274; hereinafter Harlev).
Regarding claim 1, Kunis discloses (Figures 1-6) a multiple configuration electrophysiological (EP) mapping catheter (22), comprising: an elongated catheter body comprising a proximal portion, a distal portion, and a distal tip; an electrode deployment and control mechanism (30) located near or at the proximal portion of the catheter body; a deployable multiple configuration electrode mapping assembly (23) operably connected to the electrode deployment and control mechanism (30), the electrode mapping assembly (23) comprising a plurality of electrodes (40) and a plurality of pairs of splines (39), each spline (39) having a proximal end and a distal end, the splines (39) of each pair being connected at their distal ends by connecting members (41) to form distal arms, the electrodes (40) being mounted on or connected to at least some of the splines (39); wherein at least major portions of the electrode mapping assembly (23) are configured to fit within the distal portion of the catheter body when the electrode assembly is in an undeployed configuration, the electrode assembly (23) further being configured to be controllably deployed and advanced from the distal tip of the catheter by a user operating the electrode deployment and control mechanism into any two or more of the following configurations: (b) a second intermediate deployment fan or paddle configuration (Figure 6) suitable for high-resolution EP mapping ([0024]: the device is capable of performing high-
Kunis fails to disclose at least some of the splines comprising a shape memory material, at least the distal end of each pair of splines being configured to bend or be bent backwardly and outwardly from the distal tip in a proximal direction towards the catheter body such that the splines become located around at least portions of the catheter body as the plurality of splines is deployed from or near the distal tip. However, Plaza teaches (Figures 1-2) an EP mapping catheter having splines (14) made of a shape memory material ([0016]), wherein at least the distal end of each pair of splines (14) are configured to bend or be bent backwardly and outwardly from the distal tip in a proximal direction towards the catheter body (12) as the plurality of splines (14) is deployed from or near the distal tip ([0014]-[0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunis such that at least some of the splines comprise a shape memory material, at least the distal end of each pair of splines being configured to bend or be bent backwardly and outwardly from the distal tip in a proximal direction towards the catheter body as the plurality of splines is deployed from or near the distal 
Kunis/Plaza fails to teach that some but not all adjoining pairs of splines and the arms formed are thereby being connected to one another by tendons or chords located at or near the distal ends thereof, and no chord or tendon is located within at least portions of the opening such that portions of the catheter body located proximally from the distal tip can be moved by a user away from the longitudinal axis of the basket in a direction of the opening. However, Harlev teaches (Figures 3A-3B and 14) an EP mapping catheter in which some splines (50) are connected to one another by tendons or chords (300) located at or near the distal ends thereof ([0054], [0099]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunis/Plaza to include tendons or chords to connect some adjoining pairs of splines, as taught by Harlev, because the modification would restrain the motion of the splines (Harlev; [0099]) to help prevent unwanted motion during treatment. Furthermore, since the portions of the catheter body located proximally from the distal tip needs to be moved by a user away from the longitudinal axis of the basket in a direction of the opening in the Kunis/Plaza device, no chord or tendon in the modified device of Kunis/Plaza/Harlev is located within at least portions of the opening such that portions of the catheter body located proximally from the distal 
Regarding claim 2, Kunis/Plaza/Harlev further teaches that the catheter is further configured to permit portions of the catheter body located proximally from the distal tip to be moved by the user away from the longitudinal axis of the basket in the direction of and through the opening (Kunis, [0020]-[0026]: the catheter body slides away from the longitudinal axis in the direction of and through the opening during deployment and return).
Regarding claim 3, Kunis/Plaza/Harlev further teaches that the catheter is further configured to permit portions of the catheter body located proximally from the distal tip to be moved by the user away from the longitudinal axis of the basket in the direction of and outside the opening (Kunis, [0020]-[0026]: the catheter body slides away from the longitudinal axis in the direction of and outside the opening during deployment and return).
Regarding claim 4, Kunis/Plaza/Harlev further teaches that the distal tip of the catheter is configured to be steerable or bent by the user (Kunis, [0021]).
Regarding claim 5, Kunis/Plaza/Harlev further teaches an outer slidable sheath (34) configured to permit deployment of the electrode mapping assembly from the distal tip of the catheter (Kunis, [0020]-[0026]).
Regarding claim 6, Kunis/Plaza/Harlev further teaches that the outer slidable sheath (34) is steerable (Kunis, [0021]).
Regarding claim 7, Kunis/Plaza/Harlev further teaches that the steerable sheath (34) comprises a steerable distal end (Kunis, [0021]).
Regarding claim 8, Kunis/Plaza/Harlev further teaches that the electrode mapping assembly comprises between 4 splines and 12 splines (Kunis, [0020]-[0026], Figure 7).
Regarding claim 9, Kunis/Plaza/Harlev further teaches that each spline has attached thereto, mounted thereon or formed therein between 1 and 16 electrodes (Kunis, [0020]-[0026], Figure 7).
Regarding claim 10, Kunis/Plaza/Harlev further teaches that the distal ends of adjoining splines forming pairs of splines are joined or connected to one another (Kunis, [0020]-[0026], Figures 2-7).
Regarding claim 12, Kunis/Plaza/Harlev further teaches that the shape memory material comprises one or more of Nitinol, a shape memory metal, a shape memory alloy, a shape memory polymer, a shape memory composite, or a shape memory hybrid (Plaza, [0016]).
Regarding claim 14, Kunis/Plaza/Harlev further teaches that the mapping electrode assembly is deployed by pushing the mapping electrode assembly out of the distal end of the catheter using the electrode deployment and control mechanism (Kunis, [0020]-[0026]).
Regarding claim 15, Kunis/Plaza/Harlev further teaches a tissue ablation mechanism located at or near the distal tip of the catheter (Kunis, [0019]-[0026]).
Regarding claim 16, Kunis/Plaza/Harlev further teaches that a spatial resolution provided by the electrodes in the electrode mapping assembly and an associated spacing between splines changes in accordance with the first, second and third configurations thereof (Kunis, [0020]-[0026]: as the configuration changes, the associated spacing and respective spatial resolution changes as well).
Regarding claim 17, Kunis/Plaza/Harlev further teaches that a diameter of the arms of the electrode mapping assembly ranges between about 6 mm and about 14 mm when the electrode mapping assembly is deployed in the first configuration (Kunis, [0025]: the diameter is preferably about 15 to 30 mm, which is about 6 mm to 14 mm). 
Regarding claim 18, Kunis/Plaza/Harlev further teaches that a diameter of the arms of the electrode mapping assembly ranges between about 6 mm and about 14 mm when the electrode mapping assembly is deployed in the first configuration (Kunis, [0025]: the diameter is preferably about 15 to 30 mm, which is about 6 mm to 14 mm).
Regarding claim 19, Kunis/Plaza/Harlev further teaches that a diameter of the arms of the electrode mapping assembly ranges between about 10 mm and about 20 mm when the electrode mapping assembly is deployed in the first configuration (Kunis, [0025]: the diameter is preferably about 15 to 30 mm, which is about 10 mm to 20 mm).
Regarding claim 20, Kunis/Plaza/Harlev teaches the multiple configuration EP mapping catheter of claim 1, but fails to teach that a length of each tendon or chord ranges between about 6 mm and about 20 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kunis/Plaza/Harlev to include a length of each tendon or chord ranges between about 6 mm and about 20 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding claim 21, Kunis/Plaza/Harlev further teaches that the electrodes are one or more of unipolar electrodes and bipolar electrodes (Kunis, [0030]).
Regarding claim 22, Kunis/Plaza/Harlev teaches the multiple configuration EP mapping catheter of claim 1, but fails to teach that a spacing between adjoining electrodes located on the same spline ranges between about 0.5 mm and about 1 mm, between about 0.25 mm and about 2 mm, between about 6 mm and about 20 mm, between about 8 mm and about 18 mm, or 5 between about 10 mm and about 15 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kunis/Plaza/Harlev to include a spacing 
Regarding claim 23, Kunis/Plaza/Harlev further teaches that the basket in the third configuration has an outer diameter ranging between about 20 mm and about 200 mm, between about 30 mm and about 100 mm in diameter, between about 40 mm and about 80 mm in diameter, or between about 50 mm and about 70 mm, or is about 50 mm, about 60 mm or about 70 mm (Kunis, [0025]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kunis in view of Plaza and Harlev, as applied to claim 1 above, and further in view of Hauck et al., (US 20080161669; hereinafter Hauck).
Regarding claim 11, Kunis/Plaza/Harlev teaches the multiple configuration EP mapping catheter of claim 1, but fails to teach one or more navigation elements, navigation coils, navigation markers or navigation electrodes. However, Hauck teaches an EP mapping catheter system including one or more navigation elements ([0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunis/Plaza/Harlev to include one or more navigation elements, navigation coils, navigation markers or navigation electrodes, as taught by Hauck, because the modification would provide a means for a physician to locate a site within the heart of a patient for purposes of performing procedures such as tissue ablation (Hauck; [0005]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kunis in view of Plaza and Harlev, as applied to claim 1 above, and further in view of Wu et al., (US 20160374582; hereinafter Wu).
Regarding claim 13, Kunis/Plaza/Harlev teaches the multiple configuration EP mapping catheter of claim 1, but fails to teach that at least one spline in the electrode mapping assembly comprises laminated materials. However, Wu teaches an EP mapping catheter in which at least one spline in the electrode mapping assembly comprises laminated (stacked) materials ([0006]-[0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunis/Plaza/Harlev such that at least one spline in the electrode mapping assembly comprises laminated materials, as taught by Wu, because the modification would provide greater electrode density and tissue contact (Wu; [0006]).
Response to Arguments
Applicant’s arguments filed 08/26/2021, regarding the newly amended limitations, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Plaza, which teaches an EP mapping catheter having splines bending backward and outward. Furthermore, these splines comprise a shape memory material such as Nitinol. Therefore, in combination with Kunis and Harlev, the modified device teaches the invention as claimed at least in amended claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 
/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794